           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

SIMON ERIC REED                                            PLAINTIFF

v.                       No. 4:18-cv-57-DPM

TIM RYALS, Sheriff, Faulkner County;
MATT RICE, Chief Deputy, Faulkner County
Sheriff's Department; and MONTY HARPER,
Officer, Faulkner County Sheriff's Department          DEFENDANTS

                                ORDER
     In light of Reed's recent address change, NQ 66, it isn't clear
whether he received the Magistrate Judge's 15 July 2019 Order. NQ 61.
In any event, because Reed is back in custody, a free-world in forma
pauperis application is no longer necessary.      The Court therefore
declines the recommendation, NQ 63, without prejudice as moot and
returns this case to the Magistrate Judge for further proceedings.
     So Ordered.

                                                 {/
                                 D.P. Marshall Jr.
                                 United States District Judge
